           Case 1:20-cv-00460-RP Document 50 Filed 02/11/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


 SIERRA CLUB,

             Plaintiff,

                 v.

 UNITED STATES ARMY CORPS OF
 ENGINEERS, et al.,                                      CIVIL ACTION NO. 1:20-CV-460

             Defendants,

 and

 KINDER MORGAN TEXAS PIPELINE
 LLC, and PERMIAN HIGHWAY
 PIPELINE, LLC,


             Intervenor-Defendants.




                          STIPULATION OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), the parties stipulate to voluntary

dismissal, without prejudice, of all of Plaintiff’s claims in the amended complaint (ECF No. 46).

Each party has agreed to be responsible for its own attorneys’ fees and costs in this case.

       Respectfully submitted this February 11, 2021.

                                               /s/ Joshua Smith
                                               MARY WHITTLE
                                               Texas Bar No. 24033336
                                               MARK GUERRERO
                                               Texas State Bar No. 24032377
                                               GUERRERO & WHITTLE, PLLC
                                               2630 Exposition Blvd., Ste. 102
                                               Austin, Texas 78703
Case 1:20-cv-00460-RP Document 50 Filed 02/11/21 Page 2 of 4



                           Telephone: (512) 605-2300
                           Fax: (512) 222-5280
                           mary@gwjustice.com
                           mark@gwjustice.com

                           JOSHUA D. SMITH
                           Ore. Bar No. 071757 (pro hac vice)
                           SIERRA CLUB
                           2101 Webster Street, Suite 1300
                           Oakland, CA 94612
                           Telephone: (415) 977-5560
                           Fax: (510) 208-3140
                           joshua.smith@sierraclub.org

                           REBECCA L. MCCREARY
                           Colo. Bar No. 54097 (pro hac vice)
                           SIERRA CLUB
                           1650 38th Street, Suite 102W
                           Boulder, Colorado 80301
                           Telephone: (303) 449-5595
                           Fax: (303) 449-6520
                           rebecca.mccreary@sierraclub.org

                           ATTORNEYS FOR PLAINTIFFS


                           JEAN E. WILLIAMS
                           DEPUTY ASSISTANT ATTORNEY GENERAL

                           /s/Jeffrey Neel Candrian_______________
                           JEFFREY NEEL CANDRIAN
                           Colorado Bar No. 43839
                           DEVON LEHMAN McCUNE
                           Colorado Bar No. 33223
                           United States Department of Justice
                           Environment and Natural Resources
                           Division
                           Natural Resources Section
                           999 18th Street, South Terrace, Suite 370
                           Denver, CO 80202
                           (303) 844-1487 (McCune)
                           (303) 844-1382 (Candrian)
                           (303) 844-1350-Fax
                           Email: Devon.McCune@usdoj.gov
                           Email: Jeffrey.Candrian@usdoj.gov

                           ATTORNEYS FOR FEDERAL
                           DEFENDANTS
Case 1:20-cv-00460-RP Document 50 Filed 02/11/21 Page 3 of 4



                           /s/ W. Stephen Benesh___________
                           W. Stephen Benesh
                           Texas State Bar No. 02132050
                           111 Congress Avenue, Suite 2300
                           Austin, Texas 78701-4061
                           Telephone: (512) 494-3680
                           Facsimile: (800) 404-3970
                           Email: steve.benesh@bracewell.com

                           and

                           Ann D. Navaro (admitted pro hac vice)
                           Brittany Pemberton (admitted pro hac vice)
                           2001 M Street NW, Suite 900
                           Washington, DC 20006
                           Telephone: (202) 828-5811
                           Facsimile: (800) 404-3970
                           Email: ann.navaro@bracewell.com
                           Email: brittany.pemberton@bracewell.com

                           COUNSEL FOR INTERVENOR
                           DEFENDANTS
                           KINDER MORGAN TEXAS PIPELINE LLC
                           AND
                           PERMIAN HIGHWAY PIPELINE, LLC
            Case 1:20-cv-00460-RP Document 50 Filed 02/11/21 Page 4 of 4



                                   CERTIFICATE OF SERVICE

         I hereby certify that, on this 11th day of February, 2021, a true and correct copy of the

foregoing document was filed and served using the electronic case filing system (“ECF”) pursuant to

the electronic filing requirements of the United States District Court for the Western District of

Texas.

                                                         /s/ Joshua D. Smith
                                                         Joshua D. Smith
